Citation Nr: 0730586	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-07 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to June 
1960.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a Board hearing in July 2005.  This matter was 
remanded in January 2007.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifested 
during service, nor is bilateral hearing loss disability 
otherwise related to the veteran's active service.

2.  Tinnitus disability was not manifested during service, 
nor is tinnitus disability otherwise related to the veteran's 
active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Tinnitus disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in February 
2003 and August 2003.  The letters predated the January 2004 
rating decision.  See id.  Subsequent to the January 2007 
Remand, the veteran was issued another VCAA letter in January 
2007.  Collectively, the VCAA letters notified the veteran of 
what information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
Collectively, the VCAA letters have clearly advised the 
veteran of the evidence necessary to substantiate his claims. 

The January 2007 VCAA letter provided the veteran with notice 
of the types of evidence necessary to establish a disability 
rating and the type of evidence necessary to establish an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Despite initial inadequate notice provided to 
the veteran, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a VA 
examination performed in March 2007.  The examination report 
obtained is thorough and contains sufficient information to 
decide the issues on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

This appeal involves claims of service connection for 
bilateral hearing loss and for tinnitus.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service. 38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The veteran's DD Form 214 reflects that he served in the Navy 
in an Attack Squadron.

On entrance examination performed in June 1956, the veteran's 
ears were clinically evaluated as normal.  Audiometric 
testing was not performed, however, the veteran received a 
15/15 on the whispered voice test for both ears.  Such test 
results were indicative of normal hearing.  In April 1960, 
the veteran underwent an in-service audiometric examination.  
VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.  As 
converted, the audiological evaluation showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
5
10
25
LEFT
20
20
0
15
10

Audiometric testing was not performed at the June 1960 
separation examination, however, he received a 15/15 on the 
whispered voice test for both ears, and his ears were 
clinically evaluated as normal.  The veteran did not voice 
any complaints pertaining to the ears.

In August 2003, the veteran underwent a hearing evaluation.  
The veteran reported a gradual hearing loss in both ears for 
40 years.  He reported constant tinnitus in both ears for 
years.  He reported serving in the Navy, and that during 
service he occasionally wore earmuffs.  He denied ear pain, 
drainage from the ears, fullness of the ears, dizziness, 
vertigo, family history of hearing loss, and sudden hearing 
loss.  He reported difficulty understanding conversations 
(especially with background noise), the telephone, and the 
televisions.  Audiometric testing was performed which showed 
a mild sloping to moderately severe sensorineural hearing 
loss bilaterally.  Specific puretone thresholds were not 
reported.  Speech discrimination scores were 84 percent for 
the right ear, and 60 percent for the left ear.  Hearing 
aides were recommended.

At the July 2005 Board hearing, the veteran reported 
extensive exposure to jet aircraft engine noise in his 
service on the flight deck of an aircraft carrier.  His first 
recollection of significant hearing loss was in 1966 when he 
was unable to hear a bird.  He reported that his hearing had 
gotten progressively worse over the years.

In March 2007, the veteran underwent a VA audiological 
examination.  The examiner indicated review of the claims 
folder.  The veteran complained of an inability to understand 
speech.  He reported that during service he was a plane 
captain, and he made sure that planes were cleaned, fueled 
up, and ready for the pilots.  He was "always on the line" 
and wore hearing protection sometimes but it interfered with 
communication on the line.  He denied any post-service 
occupational or recreational noise exposure.  With regard to 
tinnitus, he reported that the date and circumstance of onset 
was "when I was aboard ship."  An audiometric examination 
was conducted which showed pure tone thresholds, in decibels, 
as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT

50
65
70
65
LEFT

50
65
70
65

The pure tone average in the right ear was 62.5, and in the 
left ear was 62.5.  Speech recognition scores were 74 percent 
in both ears.  The examiner's assessment was bilateral 
moderately severe sensorineural hearing loss.  The examiner 
noted that the veteran's enlistment examination only 
reflected that a whispered/spoken test was performed, and 
acknowledged that the April 1960 examination revealed normal 
hearing.  The examiner opined that the veteran's hearing loss 
was not caused by or a result of military noise exposure, and 
opined that the veteran's tinnitus was less likely as not 
caused by or a result of military noise exposure.  With 
regard to tinnitus, the examiner acknowledged the normal 
hearing examination in April 1960, and based on the known 
relationship between hearing loss and tinnitus opined that 
military noise exposure did not appear to be a likely 
etiology.

A May 2007 lay statement from S.B.D. reflects that she has 
known the veteran since high school, has spent a lot of time 
with him, and she opined that it is evident that he has had a 
problem hearing and understanding for many years.  She stated 
that she first noticed this problem in 1965, at a 10 year 
school reunion.  If he was facing away from someone, he did 
not always hear what they were saying, and also spoke in a 
louder voice.  Another May 2007 lay statement from E.T.J. 
reflects that she is not exactly sure when she became aware 
of the veteran's hearing problem, but recalled that it was 
not long after he returned from service.  He would not 
respond when spoken to, and he reported being unable to hear 
the phone.  His hearing seemed to get worse over a relatively 
short period of time.  She also stated that none of their 
other family members suffered from loss of hearing.

Upon review of the entire evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus disabilities.  On 
induction examination, the whispered voice test showed normal 
hearing.  The only in-service audiometric examination was 
conducted in April 1960, two months prior to separation from 
service.  Such results showed normal hearing under the VA 
criteria.  While acknowledging that testing showed a pure 
tone threshold in the right ear of 25 at 4000 Hertz, such 
reading still showed normal hearing under the VA criteria.  
See 38 C.F.R. § 3.385.  As audiometric testing was not 
conducted prior to the April 1960 examination, and post-
service audiometric testing was not performed until over 40 
years after such testing, the Board is unable to determine 
whether such tested threshold constituted an upward shift.  
Moreover, in June 1960, two months after the April 1960 
audiometric testing, a whispered voice test showed normal 
hearing, and the veteran did not voice any complaints with 
regard to hearing loss or tinnitus at that time.    

Furthermore, although the veteran claims that he initially 
noticed problems with his hearing approximately six years 
after separation from service and that his hearing has 
progressively worsened over the years, such complaints were 
not documented until he filed his claim for compensation in 
January 2003.  Thus, the evidence of record does not reflect 
any documented complaints of any hearing loss or tinnitus 
until over 42 years after separation from service.  The first 
objective medical evidence of hearing loss and tinnitus was 
noted at the August 2003 audiological examination.  A lengthy 
period without evidence of treatment may also be viewed as 
evidence weighing against the veteran's claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, 
the veteran underwent a VA examination in March 2007, which 
showed bilateral sensorineural hearing loss and subjective 
complaints of tinnitus; but the examiner opined that such 
hearing loss and tinnitus was not related to service.  

Thus, the Board is left with no documented complaints or 
findings of hearing loss or tinnitus in service, no 
documented complaints or findings of hearing loss or tinnitus 
until over four decades after separation from service, and a 
medical opinion to the effect that such current hearing loss 
and tinnitus are not etiologically related to service.  There 
is no contrary medical opinion of record; in this regard, the 
August 2003 private report submitted by the veteran does not 
express any opinion whatsoever as to the etiology of the 
hearing loss and tinnitus.  

The Board has considered the veteran's own lay statements to 
the effect that his bilateral hearing loss and tinnitus are 
causally related to his active service, and have also 
considered the lay statements of S.B.D. and E.T.J. which note 
recollections that the veteran had hearing problems shortly 
after returning from service.  While the veteran and lay 
parties are competent to state their recollections pertaining 
to the veteran's hearing, they have not been shown to have 
the medical expertise necessary to render an opinion with 
regard to a diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Moreover, the negative clinical 
and documentary evidence post-service for over 40 years is 
more probative than the remote assertions of the veteran and 
lay parties.  As noted above, the lack of continuity of 
treatment may bear in a merits determination on the 
credibility of the evidence of continuity of symptoms by lay 
parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).

The questions involved regarding causation are medical in 
nature.  The Board recognized that the file did not include a 
medical opinion as to causation and remanded the case for 
such an opinion.  As discussed above, the medical opinion 
(based on a review of the claims file and with knowledge of 
the veteran's inservice duties on the flight line) was 
negative.  The private report submitted by the veteran is 
silent with regard to an opinion as to causation.  Under 
these circumstances, the Board is unable to find that there 
is a state of equipoise of the positive evidence and negative 
evidence.  The preponderance of the evidence now of record is 
against the veteran's claims.  Should the veteran obtain new 
and material evidence, he may always request that his claims 
be reopened.  


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


